              19-01293-jlg       Doc 3-1 Filed 06/06/19 Entered 06/06/19 14:28:49                              Case
                                Reassignment Notice: Notice Recipients Pg 1 of 1
                                                    Notice Recipients
District/Off: 0208−1                       User:                               Date Created: 6/6/2019
Case: 19−01293−jlg                         Form ID: 144                        Total: 11


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
pla         GSCP VI Edgemarc Holdings, L.L.C.
pla         GSCP VI Parallel Edgemarc Holdings, L.L.C.
pla         WSEP and Bridge 2012 Edgemarc Holdings, L.L.C.
pla         EM Holdco LLC
dft         ETC Northeast Pipeline, LLC
                                                                                                                  TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
aty         Beth Levine        Pachulski Stang Ziehl Young Jones         780 Third Avenue         36th Floor     New York, NY
            10017
smg         New York State Tax Commission            Bankruptcy/Special Procedures Section        P.O. Box 5300      Albany,
            NY 12205−0300
smg         United States Attorney's Office       Southern District of New York        Attention: Tax & Bankruptcy
            Unit       86 Chambers Street, Third Floor        New York, NY 10007
smg         N.Y. State Unemployment Insurance Fund           P.O. Box 551        Albany, NY 12201−0551
smg         New York City Dept. Of Finance          345 Adams Street, 3rd Floor       Attn: Legal Affairs − Devora
            Cohn        Brooklyn, NY 11201−3719
ust         United States Trustee       Office of the United States Trustee      U.S. Federal Office Building      201 Varick
            Street, Room 1006        New York, NY 10014
                                                                                                                  TOTAL: 6
